Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention of Group I, drawn to a composition comprising a chimeric antigen receptor having a tissue factor (TF) binding domain, in the reply filed on 07/27/2022 is acknowledged.  Applicant further elects with traversal NK cells and factor VII or a fragment thereof. The traversal is on the ground(s) that it was not shown that a serious burden would be required to examine all of the claims.  This is not found persuasive because search burden is not a factor used in determining whether inventions have a special technical feature that makes a contribution over the prior art in order to establish unity of invention. The groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because they lack a special technical feature as stated in the Restriction/Election requirement mailed 06/07/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/27/2022. 
Claims 1 – 18 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The claims are broadly drawn to chimeric antigen receptors (CARs) comprising extracellular domains that target Tissue Factor (TF) (i.e. TF-binding domains).  
The specification teaches that Applicant developed TF-targeting CAR-NK cells expressing fVIIL (factor VII light chain)-CD28-41BB-CD3 zeta, with or without a human IgG1 hinge region for potential homodimerization, to treat triple-negative breast cancer (TNBC). Both NK-CAR1 monomers and dimers exhibited significant cytotoxicity against the TNBC line MDA-MB-231 and arrested tumor growth in xenograft mouse models compared to controls (see Example 2). The term "Tissue Factor-binding domain” within the scope of the claimed invention can encompass the full-length or light chain of factor VII, an antibody/antigen-binding fragment (e.g. scFv) against TF, or any other protein-binding domain. However, as presently written, the claims fail to disclose any structural features for the broad genus of extracellular domains of the CARs that is correlated with the function of targeting TF.   
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of TF-binding domains that are antibodies or antigen binding fragments. While Applicant has provided examples of TF-CAR constructs, the CAR1 dimer and monomer, comprising the light chain of factor VII as the TF-binding domain, such disclosure does not adequately represent the structural diversity of the claimed genus of TF-binding domains. It should be further noted that there are no examples provided in the disclosure of TF-binding domains that are antibodies or antigen-binding fragments. 
While the extracellular domains of the claimed CARs are intended to bind to TF, artisans would not be able to envision the complete structure of an extracellular domain, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Lastly, although it is known that factor VII is composed of a 20-kDa amino-terminal light chain that binds to TF and a 30-kDa carboxyterminal heavy chain that initiates the blood coagulation pathway;  absent of further guidance provided by the specification, artisans would not be able to readily predict the structure of a factor VII fragment that is of sufficient length to recognize tissue factor without engaging in basic science research and experimentation to determine which factor VII fragments of various lengths are still capable of binding TF per instant claim 2.
Therefore, the claimed genus of chimeric antigen receptors comprising an extracellular domain that targets TF lacks adequate written description because there does not appear to be sufficient correlation between the structure of the genus of extracellular domains and the function of binding to TF. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of chimeric antigen receptors at the time the instant application was filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12, dependent on claim 1, recites the limitation "factor VII" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 13, dependent on claim 12, does not fix the lack of antecedent basis in claim 12. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (Zhang, Qing et al. Oncotarget vol. 8,6 (2016): 9488-9499. doi: 10.18632/oncotarget. 14367), hereinafter Zhang ’16, in view of Chen et al (Chen, Xilin et al. Oncotarget vol. 7,19 (2016): 27764-77. doi:10.18632/oncotarget.8526), hereinafter Chen, and Gilbert et al (US20160158359A1), hereinafter Gilbert, as evidenced by Hombach et al (Hombach, Hombach, and H. Abken. Gene therapy 17.10 (2010): 1206-1213), hereinafter Homabach, and Zhang et al (Zhang, Cheng, et al. Biomarker research 5.1 (2017): 1-6), hereinafter Zhang ’17.
Zhang ’16 teaches CAR-T cells comprising a tissue factor binding domain (ml1FVIJ). The TF-CAR construct consists of the light chain of mouse FVII (m1FVII), the hinge and transmembrane domains of human CD8α, and the intracellular signaling domains of human CD28, 4-1BB, and CD3ζ chain.  The TF-CAR T cells were prepared by infecting human primary T cells with lentiviruses containing the encoding sequence of the TF-CAR (see entire document, in particular, Abstract, Introduction, Materials and Methods- Preparation of TF-CAR T cells, and Figure 2A).
Zhang ’16 does not teach CAR-NK cells comprising a tissue factor binding domain, wherein the hinge region is human IgG1 and the transmembrane domain is human CD28 per the instant claims.
However, Chen teaches that CAR NK cells have been designed to treat cancer since they have a lower risk of inducing cytokine release syndrome, tumor lysis syndrome, as well as graft-versus-host disease (GVHD) in the allogeneic settings in patients due to the lack of clonal expansion and can have a different cytokine profile compared to CAR T cells (see entire document, in particular, second paragraph of Introduction). 
Gilbert further teaches chimeric antigen receptors (CARs) comprising a human IgG1 hinge region (see entire document, in particular, Para.0139 and 0144) and CD28 transmembrane domain (see Para. 0067), wherein the CARs can be expressed on NK cells (Para. 0272). As evidenced by Hombach, the constant IgG1 hinge-CH2–CH3 Fc domain is most commonly used as spacer domain resulting in dimerization and thereby increasing CAR expression on the cell surface. The Fc domain moreover has low immunogenicity contributing to increase in the half-life of circulating T cells with CAR expression (see entire document, in particular, first paragraph of Introduction). Further, the CD28 transmembrane domain is the most stable receptor as evidenced by Zhang ’17. 
It would have been obvious to one of ordinary skill in the art modify the TF-CAR construct disclosed by Zhang ‘16 such that it comprises a human IgG1 hinge region and CD28 transmembrane domain disclosed by Gilbert and is expressed on NK cells. One of ordinary skill in the art would have been motivated to do so in since CAR NK cells have a lower risk of inducing cytokine release syndrome, tumor lysis syndrome, as well as graft-versus-host disease (GVHD) in the allogeneic settings in patients due to the lack of clonal expansion and can have a different cytokine profile compared to CAR T cells as taught by Chen.  Additionally, it would have been obvious for artisans to substitute the CD8 hinge and transmembrane domains in the TF-CAR construct disclosed by Zhang ’16 with the human IgG1 hinge region and CD28 transmembrane domain disclosed by Gilbert, respectively, since they can be used for the same purposes in a CAR construct. Further, artisans would be motivated to use a human factor VII light chain comprising SEQ ID NO: 4 (Uniprot: P08709) in the claimed TF-CAR NK cell constructs to treat human subjects.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). Therefore, one would expect a TF-CAR NK cell comprising an IgG1 hinge region and CD28 transmembrane domain can effectively treat cancer in a subject. 


Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/ Examiner, Art Unit 1644                                                                                                                                                                                            
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644